     Case 2:21-cv-06409-DMG-KS Document 4 Filed 08/13/21 Page 1 of 1 Page ID #:13




 1
 2
                                                                         JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      ALEXADER BADIO,                   ) NO. CV 21-6409-DMG (KS)
11                                      )
                   Petitioner,
12                                      )
            v.                          ) JUDGMENT
13                                      )
14    WARDEN,                           )
                                        )
15                    Respondent.       )
      _________________________________ )
16
17
18         Pursuant to the Court’s Order, filed on August 13, 2021,
19
20         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.
21
22    DATED: August 13, 2021
23                                                     ________________________________
24                                                               DOLLY M. GEE
                                                        UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                  1
